
	

113 S181 IS: Niblack and Bokan Mountain Mining Area Roads Authorization Act
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 181
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the establishment of the Niblack and Bokan
		  Mountain mining area road corridors in the State of Alaska, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Niblack and Bokan Mountain Mining
			 Area Roads Authorization Act.
		2.Niblack and
			 Bokan Mountain mining area road corridors
			(a)EstablishmentNotwithstanding any prohibition against
			 road construction in inventoried roadless areas under the Roadless Area
			 Conservation Rule established under part 294 of title 36, Code of Federal
			 Regulations (and successor regulations), not later than 180 days after the date
			 of enactment of this Act, the Secretary of Agriculture, acting through the
			 Chief of the Forest Service, shall, for purposes of connecting the Prince of
			 Wales Island road system in the State of Alaska to the area of the Niblack and
			 Bokan Mountain patented mineral claims on the southeast side of Prince of Wales
			 Island, establish—
				(1)a road corridor that follows 1 of the 2
			 routes identified as Niblack Route 1 or Niblack Route
			 2 on the map entitled Road to Niblack Mine and Bokan Mountain
			 Route Extension, numbered 1, and dated June 21, 2012; and
				(2)a road corridor to the Bokan Mountain mine
			 that branches off the Niblack Mine road corridor established under paragraph
			 (1).
				(b)RequirementsA
			 road corridor established under subsection (a) shall—
				(1)minimize the
			 economic costs of the road corridor by using, to the maximum extent
			 practicable, the road network in existence on the date of the
			 establishment;
				(2)minimize effects
			 of the road corridor on surface resources;
				(3)prevent
			 unnecessary or unreasonable surface disturbance; and
				(4)comply with all
			 applicable laws (including regulations).
				(c)Cooperating
			 agenciesThe State of Alaska and the Prince of Wales Community
			 Advisory Council may participate as cooperating agencies during the preparation
			 of any environmental impact statement prepared with respect to a road corridor
			 under subsection (a).
			(d)Federal
			 permitsIt is the intent of Congress that any Federal permit
			 required for construction of a road corridor established under subsection (a)
			 be issued or denied by the date that is not later than 1 year after the date of
			 application for the permit.
			
